978 A.2d 348 (2009)
David J. MEYER, Dallas Berry, Charles J. Brown, Jeremy Lee Fox, Martin Gorecki, Anthony J. Hollibaugh, Lisa L. Salyers, Rochell Sykes, Joseph W. Vucick, David L. Wigley, Dennis W. Woodley, Chris Mack and Tammy Muslo, Petitioners
v.
COMMUNITY COLLEGE OF BEAVER COUNTY, Respondent.
No. 130 WAL 2009.
Supreme Court of Pennsylvania.
July 30, 2009.

ORDER
PER CURIAM.
AND NOW, this 30th day of July 2009, the Petition for Allowance of Appeal is GRANTED. The issue, reframed for clarity, is:
Whether the Commonwealth Court erred by holding that a local agency is immune under the Tort Claims Act from all statutory damage claims, including claims under the Unfair Trade Practices and Consumer Protection Law, whether the claims sound in contract, tort or otherwise, unless the claim is predicated on a negligent act within one of the eight exceptions to immunity set forth in 42 Pa.C.S. § 8542?